IN THE SUPREME COURT OF IOWA
                            No. 90 / 05–1059

                        Filed February 29, 2008


BOARD OF DIRECTORS OF AMES COMMUNITY SCHOOL DISTRICT,

      Appellant,

vs.

DENNIS CULLINAN,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Story County, Kurt L.

Wilke, Judge.



      School district board of directors appeals from a district court

order reversing the board’s termination of a coaching contract.

DECISION OF COURT OF APPEALS VACATED; JUDGMENT OF

DISTRICT COURT REVERSED; CASE REMANDED.



      Ronald L. Peeler of Ahlers & Cooney, P.C., Des Moines, for

appellant.



      David J. Dutton and Corey R. Lorenzen of Dutton, Braun, Staack

& Hellman, P.L.C., Waterloo, for appellee.
                                    2

LARSON, Justice.

      The board of directors of the Ames Community School District

terminated the coaching contract of Dennis Cullinan under the authority

of Iowa Code sections 279.15–.19A (2003).       Cullinan appealed to an

adjudicator, pursuant to Iowa Code section 279.17, who reversed the

termination.   The board sought judicial review, the district court

affirmed, and in a two-to-one decision, the court of appeals affirmed as

well. On further review, we vacate the decision of the court of appeals,

reverse the judgment of the district court, and remand.

      I. Facts and Prior Proceedings.

      Dennis Cullinan was employed by the Ames Community School

District in 1997 as both a high school social studies teacher and head

boys’ basketball coach.    (Effective in 1985, a separate contract for

coaching is required, independent of any contract for teaching. See Iowa

Code § 279.19A. It is only Cullinan’s coaching contract that is at issue

here.). At the end of the 1997–98 school year, Cullinan’s probationary

status was extended for a year as the result of complaints the school

administration had received regarding Cullinan’s coaching—particularly

his threatening and intimidating treatment of student-athletes and his

use of profane language directed at the student-athletes. Five basketball

players, including a returning letterman, quit during the season.      A
memo to Cullinan from the athletic director on April 14, 1998, in

connection with the extension of his probation, stated:

      You are hereby notified that major concerns with the Boys
      Basketball Program exist that must be addressed and
      corrected during 1998–99.

The memo stated that the school expected the

      [c]reation of a Less Threatening Environment for Players.
      Again, we must work to end the public perception that a few
                                       3
      of your athletes have been threatened and intimated. There
      must not be any evidence that threats and intimidation are
      being used as a motivational tool in any manner. . . . It is
      expected that significant improvements in all areas will be
      realized during the next school year. As always, members of
      the District Athletic Administration will be continually
      available to offer any additional assistance necessary to help
      you tackle these important issues.

(Emphasis added.)

      This memo essentially restated principles that were already

emphasized by the Ames School District in both the parent-athlete

handbook and the coach’s handbook.             The parent-athlete handbook

stated, as the first of five “basic principles” that

            [t]he welfare of the kids comes first. In athletics
      there are numerous opportunities for coaches to exploit kids
      in order to win games, and we can all recount instances
      where this has happened.        The physical, mental, and
      emotional well-being of our athletes must at all times be our
      primary concern.

The “coach’s handbook” stated:

            Your leadership is vital to the end. It is expected to be
      of the highest quality exemplifying to the participants,
      student spectators, and adult spectators, the individual and
      team the qualities to be developed through our activities
      program. Measurement of success beyond the tangible
      performance record would be the intangible personality
      development and self-esteem factors that are a product of
      the major objectives of our athletic program.
            Because the nature of your responsibilities are in the
      “public’s eye,” the district expects that your behavior be
      above reproach at all times, both on and off the playing field,
      and that your objectives and expectations be high and
      conform with the overall philosophy of our school. Good
      sportsmanship by your team should be modeled by you and
      your staff.

The coach’s handbook also directed: “In practice and competition refrain

from swearing and profane language.”

      Cullinan received a satisfactory written evaluation from the athletic

director in May 1999 and was offered a new contract for the 1999–2000
                                    4

school year.   No further concerns were raised regarding Cullinan’s

coaching until the 2001–02 school year, when he became the subject of

numerous student and parent complaints. During the 2001–02 school

year, captains of the basketball team met with one of Cullinan’s

assistants and Cullinan himself to complain about Cullinan’s treatment

of team members.

      One player and his father filed seven harassment complaints,

alleging incidents of name-calling and profanity by Cullinan during the

2000–01 season. The athletic director investigated these complaints and

found they had merit, although they did not meet the harassment-policy

requirement that the acts complained of be “sexual []or discriminatory in

nature.” The results of the harassment investigation were considered by

the administration as a part of a larger inquiry prompted by other

parents’ complaints filed collectively on May 10, 2002. On that date, a

packet of material was delivered to the school administration entitled

“Parents of Ames High Basketball Players vs. Dennis Cullinan.”       The

packet contained a copy of the school’s harassment policy and sixteen

letters from fifteen families outlining complaints primarily concerning

Cullinan’s demeanor toward athletes, and the decreasing interest in the

basketball program that resulted.

      The authors of the letters stated in their summary of complaints
that their concerns were not based on playing time or Cullinan’s lack of

basketball knowledge, were not about a single event, and were not about

the team’s win/loss record.     Rather, the parents stated that their

concerns:

      ARE about an environment that impacts young men’s
      confidence, self esteem and lives on and off the court.

      ARE about long term behaviors over a number of years by
      Coach Cullinan that creates a negative, hostile environment.
                                   5
     ARE about parents and athletes that are afraid to come
     forward for fear of retribution or becoming the person with
     increased focus for criticism by the coach.

     ARE about young men who love basketball, who walk away
     because of the environment.

     ARE about a coach who advises injured players to not see a
     doctor, because they may receive medical restrictions, rather
     than showing concern for the health and well being of the
     athlete.

     ARE about a coach who ignores the rules of the Iowa High
     School Athletic Association setting a poor example for ethical
     behavior for the young men.

     ARE about a coach who can talk a good story, but cannot
     “walk the talk.”

     In response to the “Parents vs. Cullinan” complaints, Cullinan

outlined his positive influence on the basketball program and provided

several letters of support—primarily from fellow coaches familiar with
Cullinan and his basketball program.    The complaints and Cullinan’s

response were investigated by the athletic director, principal, and

superintendent. On June 5, 2002, the athletic director summarized his

conclusions and noted that Cullinan had not heeded the prior

requirements set out in the 1998 probation-extension memo.            The

June 5 memo stated:

     What complicates the current concerns in our boys’
     basketball program even further is that issues about
     Mr. Cullinan’s style and demeanor were addressed in a
     memorandum dated April 14, 1998, that was placed in his
     personnel file by former Ames High A.D. Dave Posegate.
     Specifically, Mr. Posegate’s memo states the following:

        •   “Individuals must be given a sense of self-worth
            and an understanding of their overall
            importance to the team.”

        •   “There must not be any evidence that threats
            and intimidation are being used as a
            motivational tool in any manner.”

     ....
                                       6
      My recommendation is that the district’s course of action
      involves an inclusive review of all information at hand—Mr.
      Posegate’s memo, this memo, the harassment investigation,
      all documents provided by the parents, and all documents
      provided by Mr. Cullinan. The goal of the undertaking must
      be to bring closure to this issue once and for all. Changes
      are necessary. Either Mr. Cullinan needs to change how he
      addresses and interacts with his players or the district needs
      to change the person responsible for leadership in the boys’
      basketball program.

(Emphasis added.)

      This   memo    was    followed   by   a   memo   from   the   assistant

superintendent, Tim Taylor, to Cullinan dated July 2, 2002, outlining the
administration’s perceptions of Cullinan’s performance and directing

Cullinan to take corrective measures.       This memo, compiled following

discussions with the athletic director and the superintendent, stated:

      As you are aware, your professional judgment as an athletic
      coach is under constant scrutiny from students and parents
      as well.    By failing to meet expectations you seriously
      jeopardize your credibility, place the district in an awkward
      situation, and tarnish your own reputation.

      The behavior in question is the alleged and perceived
      intimidation and emotional abuse and the alleged and
      perceived fear of retribution, by you, against student athletes
      under your control as members of the varsity boys
      basketball program. Such behavior is not consistent with
      our standards of conduct and is unacceptable. Several
      parents of athletes have stepped forward to express their
      belief that fear appears to be the main motivator used by you
      as a coach and because, in their opinion, no real relationship
      exists between the players and the head coach, it is in the
      best interests of their sons to not participate in the varsity
      basketball program in the future. These parents have also
      requested your immediate termination as Head Varsity boys
      Basketball Coach at Ames High. Of great concern is that this
      is not a “new” issue. A letter does exist in your personnel file
      and meetings for remediation of identical problems within the
      boys’ basketball program are documented from 1998.

(Emphasis added.)       The memo then included a plan of remediation,

which would result in
                                       7
      [d]emonstrating a positive and nurturing attitude with
      student-athletes

      A professional response to offered refinements found within
      this document

      A thorough understanding that intimidation through
      language and action will not be tolerated and do not fit with
      the District efforts in teaching and promoting respect for
      others.

The plan of remediation included the following provision, which has

become a focal point of this appeal:

      It is critical that in the future, when handling or dealing with
      acute individual student-athlete corrections, that these
      corrections must be:

            Done away from the group setting or directed to
            the group as a whole

            Done in the presence of an assistant coach or in
            the presence of the student’s counselor or
            parent.

Following   this   memo,   Cullinan    received     a   satisfactory   year-end

evaluation for the 2002–03 school year. However, the athletic director

emphasized that the district would “continue to monitor and expect this

coaching style to continue well into the future.”

      Unfortunately, Cullinan’s coaching was again called into question

on December 16, 2003, when Cullinan is alleged to have failed to comply

with the July 2, 2002 directive prohibiting one-on-one “acute individual

student-athlete corrections.”   Alex Thompson, a player, failed to follow

Cullinan’s coaching instructions during a game, resulting in a turnover.

After the game, Cullinan sent an assistant to bring Thompson to him. It

is undisputed that Thompson and Cullinan met in a hallway without

parents or other adults present and out of earshot of the assistant

coaches, in apparent violation of the administration’s directive of July 2.

Cullinan admitted he met with Thompson, but the tenor and purpose of
                                     8

the meeting is in dispute.      Thompson claimed it was intimidating.

Cullinan claims that the meeting was not corrective, and furthermore,

the July 2 directive regarding one-on-one meetings was no longer in

effect. Regardless of the purpose or tenor of the meeting, Thompson’s

parents complained about the meeting to the superintendent the next

day.

       The administration investigated, concluding Cullinan violated the

directive and suspended him for two games without pay. On March 23,

2004, Michael McGrory, principal, wrote a memo to Cullinan following a

meeting with the athletic director and Cullinan.      The principal stated

that “[t]he two main concerns during your terms as coach” were (1)

“[d]evelopment of a team concept” and (2) “[c]reation of a less threatening

environment for players.” The memo continued:

       Upon review of all the facts and circumstances during your
       tenure as head coach, it is apparent that you have not
       rectified the concerns to a satisfactory level. Due to your
       inability to make sufficient progress in the before mentioned
       concerns, I am recommending to the superintendent that
       your basketball coaching contract not be renewed.

       On April 28, 2004, based on the principal’s recommendation of

termination and his own investigation, the superintendent recommended

termination of Cullinan’s coaching contract for “[f]ail[ing] to effectively

lead the program [and f]ail[ing] to adequately remediate leadership
deficiencies in [the] program.” A hearing at Cullinan’s request was held

in June and July 2004, and the board voted unanimously to terminate

Cullinan’s coaching contract. Additional facts will be discussed as we

apply them in the disposition of the case.

       II. Rules for Review of Termination Decisions.

       Review of a school board’s termination of a teacher’s contract is for

correction of errors at law. Walthart v. Bd. of Dirs., 694 N.W.2d 740, 744
                                       9

(Iowa 2005).       Under Iowa Code section 279.19A, the procedure for

termination of coaching contracts is the same as for teachers’ contracts.

See Iowa Code § 279.16.

        Section 279.18 provides that, “[i]n proceedings for judicial review of

the adjudicator’s decision, the court shall not hear any further evidence

but shall hear the case upon the certified record.” On judicial review,

        [t]he court may affirm the adjudicator’s decision or remand
        to the adjudicator or the board for further proceedings upon
        conditions determined by the court. The court shall reverse,
        modify, or grant any other appropriate relief from the board
        decision or the adjudicator’s decision . . . .

Iowa Code § 279.18. The statute does not state which decision is to be

reviewed by the court—the adjudicator’s or the board’s. However, it is

clear under our case law that we review the board’s findings, not those of

the adjudicator. See Bd. of Educ. v. Youel, 282 N.W.2d 677, 682 (Iowa

1979) (“Under the statutory scheme, the Board alone makes findings of

fact . . . .”).

        A reviewing court must determine whether a school board’s

decision is supported by a preponderance of the competent evidence in

the record.       Walthart, 694 N.W.2d at 744.     On review of the school

board’s decision, especially on issues of credibility, the court is obliged to

give weight to the board’s fact-findings, although it is not bound by them.

Iowa Code § 279.18; Walthart, 694 N.W.2d at 745.

        Termination of a teaching or coaching contract may only be for

“just cause.” Iowa Code § 279.15(2). The legislature has not defined just

cause; however, we have stated:

               Probably no inflexible “just cause” definition we could
        devise would be adequate to measure the myriad of
        situations which may surface in future litigation. It is
        sufficient here to hold that in the context of teacher fault a
        “just cause” is one which directly or indirectly significantly
                                     10
      and adversely affects what must be the ultimate goal of every
      school system: high quality education for the district’s
      students. It relates to job performance including leadership
      and role model effectiveness. It must include the concept
      that a school district is not married to mediocrity but may
      dismiss personnel who are neither performing high quality
      work nor improving in performance. On the other hand,
      “just cause” cannot include reasons which are arbitrary,
      unfair, or generated out of some petty vendetta.

Briggs v. Bd. of Dirs., 282 N.W.2d 740, 743 (Iowa 1979).

      In addition to these general principles for review of termination

cases, two additional questions arise in this case.      The first is what

weight should be given to the hearsay evidence presented to the board,
and the second is what should be the proper scope of the board’s inquiry

into just cause?

      A. Hearsay Evidence.         It is clear that hearsay evidence is

admissible in teacher termination cases. Walthart, 694 N.W.2d at 744–

45; Fay v. Bd. of Dirs., 298 N.W.2d 345, 349 (Iowa Ct. App. 1980); Iowa

Code § 279.16(4) (“The board shall not be bound by common law or

statutory rules of evidence . . . .”).    The question here is how much

weight should be accorded such evidence, and that

      will depend upon a myriad of factors—the circumstances of
      the case, the credibility of the witness, the credibility of the
      declarant, the circumstances in which the statement was
      made, the consistency of the statement with other
      corroborating evidence, and other factors as well.

Walthart, 694 N.W.2d at 744–45.

      Using this multiple-factor test, we believe the hearsay evidence in

this case bore sufficient indicia of reliability to be properly considered.

The administrative reports and memoranda, while hearsay, had been

drafted as part of the school administrators’ official responsibilities. The

parents’ letters in the packet of May 10, 2002, were, in most cases,

signed by the writers, and in all cases, the writers were identified in the
                                     11

letters. The writers were therefore subject to being called for questioning

by Cullinan if he had doubts about the accuracy of the letters or the

parents’ motivations for writing them. In addition, the basketball players

themselves were all identified in the letters and subject, if Cullinan had

desired, to be called as witnesses as well. The players’ statements were

made under circumstances that tended to establish credibility. See id. at

745 (indicia of reliability was shown by the fact the “statements were

made by adolescent teens just days after the tragedy”). In Walthart, we

credited this testimony by a counselor and found other indications of

reliability:

       “My experience has been you get very, very accurate
       information when kids are vulnerable. All their defense
       mechanisms are down, and they just lay everything out there
       for you to work with.” Second, these statements were often
       made in private to trusted officials (i.e., the guidance
       counselor and basketball coach), or to figures of authority
       (i.e., the superintendent and police officers). Third, the
       testimony from all of the hearsay witnesses seems
       consistent—they all recalled that, when asked if Carol
       Walthart knew of the student drinking, the majority of the
       students stated that she did.

Id.   Similarly in this case, the players’ statements were made by

teenagers who were obviously distressed by the situation; they were

made to trusted individuals, i.e., their parents; and they carried a

consistent message—the players expressed the view that the coach was

threatening and intimidating toward them.

       We reject the argument that the board improperly considered the

hearsay evidence. The termination statute and our cases make it clear

that a board may consider such evidence in making its decision, and the

evidence provided in this case bore sufficient indicia of reliability to be a

part of the record.
                                     12

      B. The Scope of the Board’s Just-Cause Inquiry. It is true that

the December 16, 2003 hallway incident involving Alex Thompson and

Cullinan, in which Cullinan allegedly violated the plan for remediation,

was the spark that initiated the proceedings for termination. The parties,

however, raise a question as to the scope of the board’s just-cause

inquiry:   is it based exclusively on the events of December 16, as

Cullinan appears to argue, or may the inquiry also include Cullinan’s

employment history predating December 16, as the board argues?

      The adjudicator adopted a narrow scope of inquiry and limited the

just-cause inquiry to the question of whether the December 16, 2003

incident violated the July 2002 remediation directive concerning one-on-

one meetings.    This is clear from his ruling in which he criticized the

board for a “deliberate merging of the earlier incidents with the incident

[on December 16], which triggered the termination at issue.” The district

court and the court of appeals appear to have adopted a narrow scope of

inquiry as well and concluded that the December 16 incident was

insufficient to constitute just cause.

      We reject this narrow scope of the board’s inquiry.        While the

board’s termination order discussed the December 16 incident at length,

its order made it clear that the termination was based on Cullinan’s

entire history with the district—not just the December 16 incident. The
latter incident was, apparently, merely the proverbial straw that broke

the   camel’s   back.    The   superintendent   listed   two   grounds   for

termination:    “Failure to effectively lead the program [and] . . . [t]o

adequately remediate leadership deficiencies in [the] program.”          The

board concluded that both bases for termination had been established.

      The attorney who conducted the hearing on behalf of the board

rejected Cullinan’s attempts to restrict the superintendent’s evidence to
                                    13

the December 16 incident. She correctly ruled that, because failure to

remediate prior problems had been charged by the superintendent in his

recommendation for termination, the board

      [had to go] back to see what happened in the past to indicate
      whether or not the employee had knowledge of what was
      expected. I do believe that even ’98 as well as 2002 is
      relevant for showing that, and so I’m going to rule that it is
      relevant for the board to consider what had been told to the
      coach in prior years.

The board’s evidence included Cullinan’s entire employment history, and

its decision was based on his failure to remediate prior problems as well

as the events of December 16. The board’s order of termination stated:

      The Board . . . finds that while the December 16, 2003,
      incident with Alex Thompson would have been a sufficient
      reason to terminate Coach Cullinan’s coaching contract,
      there was other sufficient evidence to terminate Coach
      Cullinan’s contract.

(Emphasis added.)

      This broad scope of the just-cause inquiry is consistent with our

case law.     In Sheldon Community School District Board of Directors v.

Lundblad, a teacher argued that the board could not consider incidents

“long since resolved.” 528 N.W.2d 593, 596 (Iowa 1995). We rejected
that argument, stating:

             On the question of dredging up old records, it is
      inescapable that Lundblad’s most recent run-ins with
      students and parents merely fit a pattern that has evolved
      over several years. The offensive remarks that led to his
      resignation as the girls’ track coach in 1986 are not unlike
      the derogatory and suggestive comments suffered by the
      girls’ basketball team in 1989 or the sarcastic student
      evaluations handed out in 1991 and 1992. In each case
      Lundblad assured district officials that he would do better in
      the future.    Individually, the incidents may have been
      resolved satisfactorily.    We do not believe the board,
      however, is compelled to ignore the pattern that emerges.

Id. at 596.
                                      14

      Similarly, in Randall v. Allison-Bristow Community School District,

528 N.W.2d 588 (Iowa 1995), the teacher was accused of physically

grabbing a student in 1992. Randall, 528 N.W.2d at 590. Nine years

earlier, in 1983, Randall had mishandled a student, resulting in a

warning memorandum.         Additional memoranda were issued for other

incidents in 1987 and 1988, noting Randall’s “continued failure to abide

by the district’s policies concerning supervision and/or physical handling

of students.”     Id. In Randall, we did not limit our inquiry to the last

incident   (the    one   that   actually   triggered   the   superintendent’s

recommendation of termination), but viewed his entire disciplinary

history, noting that the last incident was just “the last in a series.” Id.

We affirmed the termination, and in doing so, we did not even discuss

whether the 1992 incident that triggered the termination proceeding was

sufficient in itself to constitute just cause. It was not necessary to do so.

In this case, as in Randall, a single event, which was “the last in a

series,” merely prompted the school administration to take action.

      In this case, Cullinan cannot credibly argue that he was caught by

surprise by the board’s consideration of his entire coaching career at the

Ames High School, rather than limiting it only to the December 16

hallway incident. He was informed throughout his career about the need

for respect toward athletes.         These principles were continuously
emphasized in the coach’s and parents’ manuals, the administration’s

memoranda to Cullinan explaining the grounds for extending his

probation, and numerous complaints from parents and students during

his career.   Further, Cullinan was notified by the superintendent that

one of the grounds for termination was Cullinan’s failure to remediate

preexisting problems. We conclude the board appropriately considered
                                      15

Cullinan’s coaching history in deciding whether to terminate his

coaching contract.

      C. The Board’s Just-Cause Determination. Cullinan asserts a

number of arguments supporting his claim that the board did not have

just cause to terminate his coaching contract, even considering his

previous problems in the district.     In order to determine whether the

board’s decision was justified by a preponderance of the evidence, we

must address each of Cullinan’s assertions, the board’s evidence, and

the holdings of the adjudicator and of reviewing courts.

      First, Cullinan contends the December 16 hallway meeting with

Alex Thompson was not sufficient just cause for termination.              This

contention is based, initially, on Cullinan’s argument that the one-on-

one meeting with Thompson did not violate any directive to which he was

subject.   Cullinan asserts that the prohibition against one-on-one

meetings contained in the assistant superintendent’s July 2 directive was

not included in the remediation plan he drafted and to which he was

subject.   The board responds that Cullinan’s remediation plan merely

supplemented the July 2 directive, and thus, the provisions of both

documents were in effect.         We agree with the board that the

administration’s approval of Cullinan’s remediation plan did not evidence

an intent to allow one-on-one meetings between Cullinan and the
student-athletes.    Whether Cullinan’s meeting with Thompson on

December 16 qualified as a situation requiring the presence of another

adult is another question.

      The July 2 directive required

      acute individual student-athlete corrections . . . [to be] [d]one
      away from the group setting or directed to the group as a
      whole [or] [d]one in the presence of an assistant coach or in
      the presence of a student’s counselor or parent.
                                    16

The athletic director testified at the board hearing that he had discussed

the meaning of this requirement with Cullinan, and Cullinan understood

what it meant, i.e., that he must not have one-on-one meetings with his

student-athletes.     The board credited this evidence and rejected

Cullinan’s version of the matter, based on his demeanor at the hearing.

Additionally, the board credited Thompson’s testimony that the meeting

was intimidating. We give deference to the board’s credibility findings.

The board in its ruling stated it “specifically finds” that the December 16

event was an “acute individual correction” in violation of the July 2

directive.   Even if that were not so, the board concluded, the incident

“was intimidating and in violation of his earlier multiple warnings.”

      We need not decide whether Cullinan violated the July 2 directive.

Contrary to the decision of the adjudicator and the reviewing courts, our

detailed analysis of the record in this case shows that Cullinan’s

termination did not rise or fall on whether the December 16 hallway

incident violated the July 2 directive. Whether or not the December 16

incident was alone sufficient to constitute just cause, it was certainly

enough to trigger the termination proceeding and open the door to the

board’s consideration of Cullinan’s failure to remediate the problems that

have followed him throughout his career in the Ames district.           See

Randall, 528 N.W.2d at 590.
      Next, Cullinan attacks the board’s reliance on the parents’

complaints contained in the “Parents vs. Cullinan” packet.        Cullinan

argues these complaints lack merit because they are based on their sons’

lack of playing time.    He characterized the complaints as a parents’

“conspiracy.”    The board rejected this argument, concluding that the

parents’ complaints about playing time, while considered, did not affect

the termination decision.      We agree with the board.         First, Alex
                                     17

Thompson’s complaint, which triggered the termination process, had

nothing to do with playing time. Thompson was, in fact, a starter on the

basketball team and a college recruit. Further, an examination of the

parents’ complaint letters reveal that, while playing time was mentioned,

their primary complaint involved Cullinan’s demeanor toward students

and the damage it was doing to the basketball program. Also, some of

the letters were from parents whose sons had already graduated and

were therefore not concerned with playing time.        The parents of one

former player stated:

      Kyle’s experience on the Ames High basketball team remains
      perhaps the darkest point in his life and one which he finds
      difficult to talk about. The most significant thing he took
      away from it was a vow never to be put down again.
      ....
      To this day, we are amazed and saddened that this situation
      has been allowed to continue. . . . Now, in talking to parents
      of current players, we are further saddened in the knowledge
      that young people continued to suffer. After all of these
      years, still no one wants to listen to this despicable situation
      or do anything about it. We are ashamed that this could
      continue [to] happen in the Ames schools.

Other letters from parents of former players expressed the same

complaints:    intimidation, derogatory treatment, and profanity.        Tim

Taylor, the assistant superintendent and personnel director, testified

that most of the parents’ concerns

      reflect[] upon such things as intimidation, the use of
      profanity, effects upon student athletes’ self-esteem, lack of
      team building and that there were concerns that the
      program was on shaky ground because kids were not having
      fun and not interested in coming out for basketball.

In response to the question of whether it was a playing-time issue, Taylor

replied, “not at all.”   The superintendent pointed out that Cullinan’s
                                          18

failure to remediate the problems the administration had notified him of

presented a significant concern. He testified:

            In my opinion this is repetitive behavior that began as
      early as 1998, and we’ve been dealing with it ever since. I
      believe another factor that comes into play was I actually
      was surprised to know too at how widespread the discontent
      amongst the parents of the athletes was at that time. It has
      continued. I’m also extremely concerned about whether or
      not the kids are really enjoying the basketball experience.

Further, the superintendent emphasized that the students themselves

took the highly unusual step of meeting with the athletic director to
express their concerns about a lack of excitement on the part of the

players, which was attributed to Cullinan’s coaching.                This was the

consensus of the administration’s concerns expressed by two athletic

directors,   the      principal,   the    assistant    superintendent,   and    the

superintendent. Clearly, the overriding concern of the parents and the

administration was not playing time, but rather “what was happening to

our students.”
      Cullinan also contends that Alex Thompson’s complaints about the

December 16 hallway incident were motivated by his desire to deflect

attention from an incident at the winter formal involving Thompson’s

date’s consumption of alcohol. The board found that Thompson reported

the December 16 incident to the administration well before the winter

formal, and the two incidents were not connected. We agree. There is

simply no evidence in the record suggesting Thompson would lodge a

complaint against his coach merely to create a diversion.

      When       we     consider    the    entire     record,   we   conclude   the

superintendent established just cause by a preponderance of the

competent evidence.
                                       19

      The adjudicator (but not the reviewing courts) also reversed the

board’s order on the ground it was “unreasonable and a clearly

unwarranted exercise of discretion.”        Because we have concluded that

the termination was proper on just-cause grounds, it follows that the

decision was not invalid as unreasonable or an abuse of the board’s

discretion. See DeShon v. Bettendorf Cmty. Sch. Dist., 284 N.W.2d 329,

332 (Iowa 1979) (“As we find just cause for termination, it follows that

the nonrenewal of petitioner’s contract was not arbitrary or an abuse of

discretion.”).

      We vacate the decision of the court of appeals, reverse the

judgment of the district court, and remand for a district court order

affirming the decision of the board.

      DECISION OF COURT OF APPEALS VACATED; JUDGMENT OF

DISTRICT COURT REVERSED; CASE REMANDED.